DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The Amendment received on 18 February 2022 has been acknowledged and entered.  
Claims 1-62 have been canceled.  
Claims 63-82 have been added.
Claims 63-82 are currently pending.

Response to Amendments and Arguments
Applicant's amendments filed 18 February 2022, with respect to the objection to the Specification, have been fully considered and are persuasive. Thus, the objection to the Specification has been withdrawn.
Applicant's amendments filed 18 February 2022, with respect to the Claim interpretations, have been fully considered and are persuasive. Thus, the Claim interpretation has been withdrawn.
Applicant's arguments filed 18 February 2022 have been fully considered but they are not persuasive regarding the rejection of claims 63-82 under 35 U.S.C. 101. 
Applicant argues (in REMARKS, pages 13-14) that Applicant submits that the system and the method has uniquely integrated various functions that are unique to the marketplace of event management. However, to expedite the prosecution, claims 43-62 are canceled and claims 63-82 are newly added to address the rejection…  Applicant would like to submit that the new claims 63-82 satisfy the criteria for patent subject matter eligibility analysis under Alice/Mayo test, as per 2019 revised patent subject matter eligibility guidance.  First, as per Step 1, claims 63-82 fall within one of the four statutory categories of invention. Examiner agreed that the claims 43-62 (which are currently canceled and replaced with new claims 63-82) fall within one of the four statutory categories of invention via Office action dated December 2, 2021, Page 5, Point 13.  Second, Applicant would like to perform patent subject matter eligibility analysis as per Step 2A of 2019 revised patent subject matter eligibility guidance… Applicant submits that new independent claim 63, with the limitations, “receiving an enquiry for at least one of a type of the event, a location, a number of guests, a duration of the event, a distance from the location, one or more venues, rooms, services, through the user device for the event;”, “connecting at least a beacon to a handheld device, enabling communication with the handheld device, during the event;”, “wherein the method is configured to automate the booking through Robotic Process Automation (RPA);”, “ wherein the recommendation is generated using a machine learning technique; wherein the machine learning technique is configured to continually learn and adjust a classifier as new data becomes available:”, and “wherein the recommendation is derived from a customer behavior and a search pattern of the customer” are technical steps solely performed within the system or by the system and a general computer with standard computer functions cannot perform these tasks. 
In response to Applicant’s argument, the Examiner respectfully disagrees and notes that first, even with the most recent claim amendments, the claims as a whole recite a method of organizing human activity, specifically, commercial interaction.  Secondly, new added elements/computer components do not integrate the judicial exception.  Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection.  Further, Applicant has not shown a teaching in the specification on how the invention improves a technology nor established a clear nexus between the claim language and the improvement to technology where both the claims and the specification should support the asserted technical improvement.  For instance, Applicant has not solved a known technological problem in computers in a particular way by receiving an inquiry from a user, then having the computing device present recommendations/results based on the user’s details/behavior and search patterns.  Therefore, the Examiner is unpersuaded by Applicant’s arguments and maintains the claims are patent ineligible. 
Applicant argues (in REMARKS, pages 14-15) that the recited claim elements reflect an improvement in the field of event planning and management. The claimed system and method for event planning and management, recommendations are performed in real-time and is a one stop consolidator for event planning….. The system also directly integrates with the Property Management System (PMS) to check the inventory of available rooms and the room rates based on the room type such as King Bed, Queen Bed, Suite or ADA rooms. Further, the recommendation engine, using a machine learning algorithm, provides consumer recommendations tailored to that particular consumer’s needs, including setting a budget for the event…. The method and system of the claimed invention also allows event managers to target the right individuals through data capture which ultimately allows them to create an event that caters to the specific needs of the users and to implement strategies that attract their target audience base. The system is adaptive and well protected from hacking and any unauthorized access (paragraph [0162] of the substitute specification of the claimed invention).
 	In response to Applicant’s arguments, the Examiner respectfully disagrees and notes that generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h), is not indicative of integration into practical application.  Applicant appears to be referencing a business solution to a business problem, not a technical solution to a technical problem.  Therefore, the Examiner maintains the claims are patent ineligible.
Applicant argues (in REMARKS, pages 15-16) that new claim 63 recites a combination of additional elements “generating a recommendation of one or more event venues, rooms and services, from the database of vendors based on the enquiry;”… and “wherein the recommendation is derived from a customer behavior and a search pattern of the customer.”, that integrate the abstract idea into a practical application. The claim as a whole integrates the method to a real-time and a one stop consolidator system for event planning and management through which all steps of identifying a venue, selecting various services, coordinating with vendors, tracking budget, signing a contract, sending notifications etc. all of which are performed seamlessly on a single platform. Event planning and management is enabled by just searching for a type of event or a combination of type of event with other details such as number of guests, location, time of event, venue preferences, etc. The invention is providing a platform for generating automatic recommendations of the one or more event venues, rooms, and services according to the enquiry by the customer for a type of event and a combination of type of event with other details such as no. of guests, location, time of event, venue preferences using predictive data analytics/ machine learning technique on a search behavior and a search pattern of the customer.  Thus, the applicant submits that new 63 has additional elements that integrate the abstract idea into a practical application (as per prong 2 of step 2A) and doesn’t fall under judicial exception (as per prong 1 of step 2A).
 	In response to Applicant’s arguments, The Examiner respectfully disagrees and notes that even with the most recent claims, other than reciting “a system,” “a user device,” “a database,” “a beacon,” “a handheld device,” and “Robotic Process Automation”, nothing in the claim element precludes the step from practically being performed by commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  For example, but for the “system,” “user device,” and “database” language in claim 63 “receiving,” “generating,” and “displaying” in the context of this claim encompasses the user receiving data, analyzing data, and generating/displaying data.  Further, The system, user device, database, beacon, handheld device, and Robotic Process Automation” in the steps are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component, which amounts to merely invoking a computer as a tool to perform the abstract idea, e.g. see MPEP 2106.05(f).  Further, the limitations add insignificant extra-solution activity to the abstract idea — for example, the receiving steps, amount to mere data gathering, see MPEP 2106.05(g).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Applicant argues (in REMARKS, pages 16-22) that Tables 1A and 1B, shows patent eligibility subject matter analysis of new claims 63 and 74 as per 2019 revised patent subject matter eligibility guidance.  
In response to Applicant’s arguments, the Examiner respectfully disagrees for reasons stated above regarding the rejection of claim 63.  
Applicant argues (in REMARKS, pages 24-25) that Examiner mentioned that D1 (Hoang-To) doesn’t explicitly disclose “receiving details of vendors, from a database of vendors” and “displaying a real-time inventory of the recommendations of one or more event venues, rooms and services” (Page 19, paragraph 3, and paragraph 5).  For the above limitations which were not disclosed in D1, Examiner tried to combine D1 with D2 disclosing a database that matches vendors with the event planners and with D3 disclosing venues based on real-time availability and comparing availability and the prices of guest rooms, meeting space.  Applicant would like to argue that D1 discloses a system that is finding venues for an event whereas D2 provides a system that is connecting event planner with that of the vendors for various services which doesn’t include venue and in fact venue is an input to the module for event planning (paragraph [0081] of D2). Further D3 discloses systems and methods for enabling corporate travel system users to provide review and feedback and doesn’t include booking venues and suppliers on one platform. Thus, there is no teaching, suggestion, or motivation to combine the three references to arrive at the claimed invention. The Applicant submits that new claims 63 and 74 would not have been obvious to persons of ordinary skill in the art over the cited documents at the time of the invention.  Nevertheless, in order to expedite the prosecution of this application, the Applicant has canceled claims 43-62 and replaced them with claims 63-82 to obviate this rejection. The above rejections should be moot as all claims should be allowable in light of the amendments.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Hoang-To (D1)is concerned with, Sen (D2) is concerned with, and Sedky (D3) are all in the same field of endeavor.  Further, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues (in REMARKS, page 25) that New claim 63 recites at least the following additional limitations: “generating a recommendation of one or more event venues, rooms and services, from the database of vendors based on the enquiry:”, “connecting at least a beacon to a handheld device, enabling communication with the handheld device, during the event;”, “wherein the method is configured to automate the booking through Robotic Process Automation,”, “wherein the recommendation is generated using a machine learning technique;”, “wherein the machine learning technique is configured to continually learn and adjust a classifier as new data becomes available,” and “wherein the recommendation is derived from a customer behavior and a search pattern of the customer.”, which are not disclosed in the cited art either individually or in combination.
In response to Applicant’s arguments, the Examiner respectfully disagrees for reasons stated below.	
Applicant argues (in REMARKS, pages 25-26) that New claim 74 recites at least the following additional limitations: “a booking system, wherein the booking system is integrated with the booking engine via a second application programming interface layer directly with a Property Management System and via a third application programming interface layer directly with a service information system of a service provider,”, “a distributed relational database to store inventory of the venues, rooms, and services from the Property Management System and the service providers”, "wherein the system is configured to generate the recommendation automatically for the venues, rooms, and services based on a search for the event:”, “wherein the recommendation is derived from a customer behavior and a search pattern of the customer using a machine learning technique:”, “wherein the system is integrated with payment gateways for customer to pay for a booking;”, “wherein robotic process automation integrated with the system is configured to automate repetitive tasks and is further configured to automatically generate an order for the event and a contract and deliver the order for the event and the contract to the customer and providers of the venues, rooms, and services and approve the order for the event and contract upon receipt of an electronically signed order for the event and successful payment;”.
In response to Applicant’s arguments, the Examiner respectfully disagrees for reasons stated below.
Applicant argues (in REMARKS, pages 25-26) that D1, D2 and D3 individually and in combination fail to disclose the above limitations.  As there is no disclosure of all of the new claim limitations in the prior art documents, D1, D2 and D3, either individually or as a combination, the claimed invention is non-obvious.  None of the cited prior art (D1-D12) mentions “generating a recommendation of one or more event venues, rooms and services, from the database of vendors based on the enquiry;”, “connecting at least a beacon to a handheld device, enabling communication with the handheld device, during the event;”, “wherein the method is configured to automate the booking through Robotic Process Automation;”, “wherein the recommendation is generated using a machine learning technique;”, “wherein the machine learning technique is configured to continually learn and adjust a classifier as new data becomes available,” and “wherein the recommendation is derived from a customer behavior and a search pattern of the customer.”. The machine learning based recommendation in the claimed method facilitates intelligent decision-making and less time is wasted.
Applicant argues (in REMARKS, pages 25-26) that new independent claim 72, reciting non-identical but similar features as that of independent claim 63, is also non-obvious. Accordingly, for the same reasons discussed above pertinent to new claims 63 and 74, the applicant respectfully requests the Examiner to withdraw the objection with respect to claim 72. Applicant also traverses the rejections for the dependent claims 44-51, 53, and 55-62 and respectfully submits that the new dependent claims 64-71, 73, and 75-82 are similarly patentable not only in view of their dependency from patentable independent claims respectively, but also in view of the additional features they define. 
In response to Applicant’s arguments, the Examiner respectfully disagrees for reasons stated below.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 63 and 72 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claims 63 and 72, claims 63 and 72 are indefinite because applicant added the claim to includes component not selected by the Examiner in the Markush-type claim 63 and 72.  For instance, the recommendation of one or more venues, rooms, and services appears to be generated although a user may enquire about a location or distance from the location.    
The Examiner suggests the amendment below based on paragraphs [014],[032],[0128] and [0146] of the substitute specification:
	receiving an enquiry for at least one or more venues, rooms, and services; 
 	wherein the enquiry received is a search query which comprises: one of at least a type of the event, a location, a number of guests, a duration of the event, and a distance from the location

Affidavit/Declaration

The declaration under 37 CFR 1.132 filed 18 February 2022 is insufficient to overcome the rejection of claims 63-82 based upon the 35 U.S.C. 101 rejection as set forth in the last Office action because:  
1) Page 1:  This is  background information without any arguments.

2) Pages 2-4:  This is a listing of new claims	
3) Page 4, items (i),(II) and (iii):  These are mere allegation of patentability that’s also worded similar to a background/general statement without arguments. Note Attorney argument cannot take the place of evidence. See MPEP 716.01(c)
4) Pages 5-6:  With regards to 101 rejection, Applicant declares that new independent claim 63, with the limitations, “receiving an enquiry for at least one of a type of the event, a location, a number of guests, a duration of the event, a distance from the location, one or more venues, rooms, services, through the user device for the event;”, “connecting at least a beacon to a handheld device, enabling communication with the handheld device, during the event;”, … and “wherein the recommendation is derived from a customer behavior and a search pattern of the customer” are technical steps solely performed within the system or by the system and a general computer with standard computer functions cannot perform these tasks; and the recited claim elements reflect an improvement in the field of event planning and management.  In response, the system, beacon, are handheld are merely invoked as tools to perform the abstract idea. Applicant has not shown a teaching in the specification on how the invention improves a technology nor established a clear nexus between the claim language and the improvement to technology where both the claims and the specification should support the asserted technical improvement.  Lastly, Applicant has not solved a known technological problem in computers in a particular way by receiving and inquiry from a user, then having the computing device present recommendations/results based on the user’s details/behavior and search patterns.
5) Page 6:  Applicant declares that the claimed system and method for event planning and management provides recommendations in real-time and is a one stop consolidator for event planning… The machine learning based recommendation would narrow down the options from available venues, rooms and services that suit the customer event to facilitate faster, and better decision-making based on customer search pattern and customer behavior… The system also directly integrates with the Property Management System (PMS) to check the inventory of available rooms and the room rates based on the room type such as King Bed, Queen Bed, Suite or ADA rooms. Further, the recommendation engine, using a machine learning algorithm, provides consumer recommendations tailored to that particular consumer’s needs, including setting a budget for the event.  In response, Applicant does not appear to provide a technical solution to a technical problem.  Instead, Applicant appears to be referencing a business solution to a business problem by instructing the use of or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f);  and also generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h). 
6) Pages 7-8:  Applicant declares new claim 63 recites a combination of additional elements “generating a recommendation of one or more event venues, rooms and services, from the database of vendors based on the enquiry;”, “wherein the recommendation is based on an availability of the one or more venues, rooms, and services;”, “connecting at least a beacon to a handheld device, enabling communication with the handheld device, during the event;”, “wherein the method is configured to automate the booking through Robotic Process Automation,”, “wherein the recommendation is generated using a machine learning technique;”, “wherein the machine learning technique is configured to continually learn and adjust a classifier as new data becomes available,” and “wherein the recommendation is derived from a customer behavior and a search pattern of the customer.”, that integrate the abstract idea into a practical application…Further, automatic recommendation of the one or more event venues, rooms, and services according to the enquiry by the customer using machine learning techniques is an inventive concept. The machine learning technique analyses customer behavior and a search pattern of the current customer, and the search pattern and booking pattern of the past customer having a similar behavior. Thus, in new claim 63 the additional elements involve an inventive concept.  In response, Applicant’s claims as a whole recite a method of organizing human activity, specifically, Commercial Interaction and/or Managing Personal Behavior or Relationships or Interactions Between People.  The use of the computer components are recited at a high level of generality and merely automates the recommendation step.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
6) Pages 8-9:  Applicant declares the invention uses technology in an unconventional way to implement the steps recited in the claims. The new claim 74 is related to a system that integrates booking of venues, rooms, and services on a single integrated platform via a booking engine through Application Programming Interface… The Robotic Process Automation integrated with the system is configured to automate repetitive tasks and is further configured to automatically generate an order for the event and a contract and deliver the order for the event and the contract to the customer and providers of the venues, rooms, and services and approve the order for the event and contract upon receipt of an electronically signed order for the event and successful payment. This one stop system for event planning and management which integrates bookings of venues, rooms, and services from service providers, which provides recommendations based on machine learning for venues, rooms and services when searching for an event, which provides a handful of recommendations, from a myriad of options available based on customer behavior and search pattern which saves time and effort of the customers.  Applicant submits that these technical steps can be solely performed by the claimed system and method. The recited claim limitations, under broadest reasonable interpretation, are not just “organizing human activity” or “a mental process” for interaction and cannot be performed by standard computer functions of a general computer. The claimed system and method are having practical application and the additional elements of the claims integrate the idea into practical application. Applicant submits, that at least in view of above submissions, the claims at issue are not directed towards judicial exception.  In response, the system, beacon, are handheld are merely invoked as tools to perform the abstract idea.  Applicant has not shown a teaching in the specification on how the invention improves a technology nor established a clear nexus between the claim language and the improvement to technology where both the claims and the specification should support the asserted technical improvement.  Applicant has not solved a known technological problem in computers in a particular way by receiving and inquiry from a user, then having the computing device present recommendations/results based on the user’s details/behavior and search patterns.  
7) Page 10, Items 1-3:  Details of the Technology implementation to support the claims and technology description, which is mere background information that provides no arguments  
8) Page 11, Items 1-2:  Recommendation Engine, which is mere background information that provides no arguments  
9) Pages 11-12, Items 1-3:  Three filtering methodologies, which is merely describing the claimed invention and provides no arguments  
10) Pages 12-14, Product Recommendation Algorithm, which is merely describing the claimed invention and provides no arguments  
11) Page 14, User and Item Similarity, which is merely describing the claimed invention and provides no arguments  
12) Page 15, Click Stream Analysis/ Sales and Catering System, which is merely describing the claimed invention and provides no arguments  
13) Pages 16-17, System Architecture-AWS: which is merely describing the claimed invention and provides no arguments  
14) Pages 16-18, System Architecture-RDS/PMS: which is merely describing the claimed invention and provides no arguments  
15) Page 19, System Architecture-Beacon Technology: which is merely describing the claimed invention and provides no arguments  
16) Page 20-22, System Architecture-greatEvent mobile app: which is merely describing the claimed invention and provides no arguments  
17) Pages 23-24, System Architecture- Robotic Process Automation: which is merely describing the claimed invention and provides no arguments  
18)  Page 25:  This is  background information without any arguments.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 63-82 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. 

Step 1
Claims 63-71 are drawn to a method for planning and management of an event (i.e. process).   Claims 72-73 are drawn to a method for event planning and management of an event(i.e. process).  74-82 are drawn to a system (i.e. machine).  Therefore, claims 63-82 all fall within the one of the four statutory categories of invention. 

Step 2A Prong 1
Independent Claim 63 substantially recites: receiving first details of a customer; receiving an enquiry for at least one of a type of the event, a location, a number of guests, a duration of the event, a distance from the location, one or more venues, rooms, services, through the user device for the event; receiving second details of a vendor; generating a recommendation of the one or more venues, rooms, and services based on the enquiry; displaying a real-time inventory of the recommendation of the one or more venues, rooms, and services, wherein the recommendation is based on an availability of the one or more venues, rooms, and services; receiving a selection of the one or more venues, rooms, and services; and generating a booking of the selection of the one or more venues, rooms, and services for executing the event; and connecting at least a beacon to a handheld device, enabling communication with the handheld device, during the event; and wherein the method is configured to automate the booking; wherein the machine learning technique is configured to continually learn and adjust a classifier as new data becomes available; and wherein the recommendation is derived from a customer behavior and a search pattern of the customer. 
Independent claim 72 substantially recites:  receiving first details of a customer; receiving a request for change in at least one of a type of the event, a location, a number of guests, a duration of the event, a distance from the location, one or more venues, rooms, and services of the event; receiving second details of a vendor; generating an alternative recommendation of the one or more venues, rooms, and services based upon the request for a change in the event; displaying a real-time inventory, of the alternative recommendation of the one or more venues, rooms, and services, wherein the alternative recommendation is based on availability; receiving a selection of the one or more venues, rooms, and services from the alternative recommendation; and generating the change in booking of the one or more venues, rooms, and services; connecting at least a beacon to a handheld device, enabling communication with the handheld device, during the event; and wherein the method is configured to automate the booking; wherein the machine learning technique is configured to continually learn and adjust a classifier as new data becomes available; and wherein the alternative recommendation is derived from a customer behavior and a search pattern of the customer. 
Independent claim 74 substantially recites:  wherein a customer provides details of the event and gets a recommendation for venues, rooms, and services; store inventory of the venues, rooms, and services from the Property Management and the service providers; generate the recommendation for the venues, rooms, and services based on a search for the event; wherein the recommendation is derived from a customer behavior and a search pattern of the customer using a machine learning technique; pay for a booking; automate repetitive tasks and is further configured to generate an order for the event and a contract and deliver the order for the event and the contract to the customer and providers of the venues, rooms, and services and approve the order for the event and contract upon receipt of an electronically signed order for the event and successful payment; and enable the customer to book the venues, rooms, and services on the integrated platform.
As per independent claim 63, the claim as a whole recites a method of organizing human activity.  The limitation of receiving first details of a customer; receiving an enquiry for at least one of a type of the event, a location, a number of guests, a duration of the event, a distance from the location, one or more venues, rooms, services, through the user device for the event; receiving second details of a vendor; generating a recommendation of the one or more venues, rooms, and services based on the enquiry; displaying a real-time inventory of the recommendation of the one or more venues, rooms, and services, wherein the recommendation is based on an availability of the one or more venues, rooms, and services; receiving a selection of the one or more venues, rooms, and services; and generating a booking of the selection of the one or more venues, rooms, and services for executing the event; and connecting at least a beacon to a handheld device, enabling communication with the handheld device, during the event; and wherein the method is configured to automate the booking; wherein the machine learning technique is configured to continually learn and adjust a classifier as new data becomes available; and wherein the recommendation is derived from a customer behavior and a search pattern of the customer, as drafted, are processes that, under their broadest reasonable interpretation, covers performance of the limitation by method of organizing human activity but for the recitation of generic computer components. That is, other than reciting “a system,” “a user device,” “a database,” “a beacon,” “a handheld device,” and “Robotic Process Automation”, nothing in the claim element precludes the step from practically being performed by commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  For example, but for the “system,” “user device,” and “database” language in claim 63 “receiving,” “generating,” and “displaying” in the context of this claim encompasses the user receiving data, analyzing data, and generating/displaying data.  
As per independent claim 72, the claim as a whole recites a method of organizing human activity.  The limitations of: receiving first details of a customer; receiving a request for change in at least one of a type of the event, a location, a number of guests, a duration of the event, a distance from the location, one or more venues, rooms, and services of the event; receiving second details of a vendor; generating an alternative recommendation of the one or more venues, rooms, and services based upon the request for a change in the event; displaying a real-time inventory, of the alternative recommendation of the one or more venues, rooms, and services, wherein the alternative recommendation is based on availability; receiving a selection of the one or more venues, rooms, and services from the alternative recommendation; and generating the change in booking of the one or more venues, rooms, and services; connecting at least a beacon to a handheld device, enabling communication with the handheld device, during the event; and wherein the method is configured to automate the booking; wherein the machine learning technique is configured to continually learn and adjust a classifier as new data becomes available; and wherein the alternative recommendation is derived from a customer behavior and a search pattern of the customer, as drafted, are processes that, under their broadest reasonable interpretation, covers performance of the limitation by Certain methods of organizing human activity but for the recitation of generic computer components. That is, other than reciting “a system,” “a user device,” “a database,” “a beacon,” “a handheld device,” and “Robotic Process Automation”, nothing in the claim element precludes the step from practically being performed by commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  For example, but for the “user device” and “a database” language, “receiving,” and “generating,” in the context of this claim encompasses the user performing the steps.  
As per independent claim 74, the claim as a whole recites a method of organizing human activity.  The limitations of: provides details of the event and gets a recommendation for venues, rooms, and services; store inventory of the venues, rooms, and services from the Property Management and the service providers; generate the recommendation for the venues, rooms, and services based on a search for the event; wherein the recommendation is derived from a customer behavior and a search pattern of the customer using a machine learning technique; pay for a booking; automate repetitive tasks and is further configured to generate an order for the event and a contract and deliver the order for the event and the contract to the customer and providers of the venues, rooms, and services and approve the order for the event and contract upon receipt of an electronically signed order for the event and successful payment; and enable the customer to book the venues, rooms, and services on the integrated platform, as drafted, are processes that, under their broadest reasonable interpretation, covers performance of the limitation by method of organizing human activity but for the recitation of generic computer components. That is, other than reciting “a system,” “a user device,” “a database,” “a beacon,” “a handheld device,” and “Robotic Process Automation”, nothing in the claim element precludes the step from practically being performed by commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  For example, but for the “user device” and “database” language in claim 74 “receiving” in the context of this claim encompasses the user receiving data, analyzing, data and displaying the results.  

Step 2A Prong 1
As per independent claim 63, this judicial exception is not integrated into a practical application. In particular, Independent claim 63 recites the additional elements “a system,” “a user device,” “a database,” “a beacon,” “a handheld device,” and “Robotic Process Automation”, “a user device” and “a database” - using the user device to perform the receiving details, enquiry, and selection steps and a database to perform the receiving a first  and second detail step. The system, user device, database, beacon, handheld device, and Robotic Process Automation” in the steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving firsts details, receiving an enquiry; receiving second details,  generating a recommendation, displaying a inventory, receiving a selection, enabling communication, automate booking) such that it amounts no more than mere instructions to apply the exception using a generic computer component, which amounts to merely invoking a computer as a tool to perform the abstract idea, e.g. see MPEP 2106.05(f).  Further, the limitations add insignificant extra-solution activity to the abstract idea — for example, the receiving steps, amount to mere data gathering, see MPEP 2106.05(g).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
As per independent claim 72, this judicial exception is not integrated into a practical application. In particular, Independent claim 72 recites the additional elements “a system,” “a user device,” “a database,” “a beacon,” “a handheld device,” and “Robotic Process Automation”, “a user device” and “a database” - using the user device to perform the receiving details, enquiry, and selection steps and a database to perform the receiving a first  and second detail step. The system, user device, database, beacon, handheld device, and Robotic Process Automation” in the steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving firsts details, receiving a request to change; receiving second details, generating an alternative recommendation, displaying a inventory, receiving a selection, generating the change in booking, enabling communication, automate booking) such that it amounts no more than mere instructions to apply the exception using a generic computer component, which amounts to merely invoking a computer as a tool to perform the abstract idea, e.g. see MPEP 2106.05(f).  Further, the limitations add insignificant extra-solution activity to the abstract idea — for example, the receiving steps, amount to mere data gathering, see MPEP 2106.05(g).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
As per independent claim 74, this judicial exception is not integrated into a practical application. In particular, Independent claim 74 recites the additional elements “a system,” “an integrated platform,” “a graphical user interface,” “a booking engine,” “a first application programming interface layer,” “a second application programming interface layer,” “a third application programming interface layer,” “a service information system,” “a distributed relational database,“ “payment gateways,” and “Robotic Process Automation”,  - using the system to perform the receiving details, enquiry, and selection steps and a database to perform the receiving a first  and second detail step. The “system,” “integrated platform,” “graphical user interface,” “booking engine,” “first application programming interface layer,” “second application programming interface layer,” “third application programming interface layer,” “service information system,” “distributed relational database,“ “payment gateways,” and “Robotic Process Automation” in the steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of provides details of the event, store inventory of venues, generate recommendations, pay for booking, automate repetitive tasks, generate an order, deliver and approve the order, and enable booking) such that it amounts no more than mere instructions to apply the exception using a generic computer component, which amounts to merely invoking a computer as a tool to perform the abstract idea, e.g. see MPEP 2106.05(f).  Further, the limitations add insignificant extra-solution activity to the abstract idea — for example, the receiving and providing steps, amounts to mere data gathering, see MPEP 2106.05(g).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B
As per independent claims 63, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of  “a system,” “a user device,” “a database,” “a beacon,” “a handheld device,” and “Robotic Process Automation”, “a user device” and “a database” - using the user device to perform the receiving details, enquiry, and selection steps and a database to perform the receiving a first  and second detail step. The system, user device, database, beacon, handheld device, and Robotic Process Automation” in the steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
As per independent claim 72, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “a system,” “a user device,” “a database,” “a beacon,” “a handheld device,” and “Robotic Process Automation”, “a user device” and “a database” - using the user device to perform the receiving details, enquiry, and selection steps and a database to perform the receiving a first  and second detail step. The system, user device, database, beacon, handheld device, and Robotic Process Automation” in the steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
As per independent claim 74, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the “system,” “integrated platform,” “graphical user interface,” “booking engine,” “first application programming interface layer,” “second application programming interface layer,” “third application programming interface layer,” “service information system,” “distributed relational database,“ “payment gateways,” and “Robotic Process Automation” - using the system to perform the provide details of the event, store inventory of venues, generate recommendations, pay for booking, automate repetitive tasks, generate an order, deliver and approve the order, and enable booking steps. The “system,” “integrated platform,” “graphical user interface,” “booking engine,” “first application programming interface layer,” “second application programming interface layer,” “third application programming interface layer,” “service information system,” “distributed relational database,“ “payment gateways,” and “Robotic Process Automation” in the steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Further, as per independent claims 63, 72, and 74, the following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d):  1) Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec — similarly, the current invention receives details, enquiries, and a selection; 2) Electronic recordkeeping, e.g. see Alice Corp v. CLS Bank — similarly, the current invention merely recites registering users; and storing user account, financial account, and license plate numbers in a database and/or repository; 3) Storing and retrieving information in memory, e.g. see Versata Dev. Group, Inc. v. SAP Am., Inc. — similarly, the current invention recites the storing inventory in a database; and 4) Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank -- similarly, the current invention recites approving electronic signatures.
As per dependent claim 64, the recitation “verification of identity…” is further directed to a method of organizing human activity as described in claim 63. For the reasons described above with respect to claim 63, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
As per dependent claim 65, the recitation “collecting information from search patterns and interactions from one or more customers through…” is further directed to a method of organizing human activity as described in claim 63.  Therefore, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea. The recitation of “a collaborative filter mode” is another computer component recited at a high-level of generality and are merely invoked as a tool to perform the abstract idea. Similar to claim 63, the recitation does not provide a practical application of the abstract idea, or significantly more than the abstract idea. For the reasons described above with respect to claim 63, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
	  As per dependent claim 66, the recitation “keeping a track of a budget of cost of the customer for selection of the one or more event venues, rooms and services” is further directed to a method of organizing human activity as described in claim 63.  For the reasons described above with respect to claim 63, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
	As per dependent claim 67, the recitation “displaying a first inventory of the one or more event venues, an inventory of rooms, a second inventory of one or more menus of food and beverages, a third inventory of one or more customizable seating arrangements, and a fourth inventory of one or more service vendors” is further directed to a method of organizing human activity as described in claim 63. For the reasons described above with respect to claim 63, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
   	As per dependent claim 68, the recitations “generating a payment amount against the booking”; “receiving a detail of an online payment amount…”; “generating an order and a contract for the booking”; “delivering the order and contract to the customer electronically”; and “approving the order and the contract…” is further directed to a method of organizing human activity as described in claim 63. For the reasons described above with respect to claim 63, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.  The recitation of “an electronic signature” is another computer component recited at a high-level of generality and are merely invoked as a tool to perform the abstract idea. Similar to claim 63, the recitation does not provide a practical application of the abstract idea, or significantly more than the abstract idea.
   	As per dependent claim 69, the recitation “integrating the generating recommendations of the one or more event venues, rooms and services, displaying the real-time inventory of the recommendations of the one or more event venues, rooms and services, and the booking of the one or more event venues, rooms and services…” is further directed to a method of organizing human activity as described in claim 63.  The recitation of “Property Management System” is another computer component recited at a high-level of generality and are merely invoked as a tool to perform the abstract idea.  Similar to claim 63, the recitation does not provide a practical application of the abstract idea, or significantly more than the abstract idea.
 	As per dependent claim 70, the recitations “enabling visibility and easy accessibility of one or more customer accounts… to the vendor for reviewing an availability of the one or more event venues, rooms and services; and “enables analysis of the bookings done for the one or more event venues, rooms and services” are further directed to a method of organizing human activity as described in claim 63. Therefore, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea. The recitation of “inbuilt Customer Relationship Management (CRM) unit” is another computer component recited at a high-level of generality and are merely invoked as a tool to perform the abstract idea. Similar to claim 63, the recitation does not provide a practical application of the abstract idea, or significantly more than the abstract idea.
 	As per dependent claims 71, 77, and 80, the limitations merely narrow the previously recited abstract limitations. Dependent claim 71 recites relay messages and push notifications.  Dependent claim 77 recites relational database updated dynamically.  Dependent claim 80 recites real-time visibility into inventory.  For the reasons described above with respect to claims 63 and 74, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.         
As per dependent claim 73, the recitations “receiving payment amount”; “adjusting the payment amount according to the change in the booking”; “generating an order and a contract for the change in the booking”; “delivering the order and contract electronically to the customer as well as to the vendor”; and “approving the order and the contract by receiving an electronic signature on the event order and contract” is further directed to a method of organizing human activity as described in claim 72. Therefore, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
 As per dependent claim 75, the recitation “verify of identity…” is further directed to a method of organizing human activity as described in claim 74. For the reasons described above with respect to claim 74, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
 	As per dependent claim 76, the recitation “collects and analyses information from search patterns and interactions from one or more customers…” is further directed to a method of organizing human activity as described in claim 74. Therefore, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea. The recitation of “a collaborative filter mode” is another computer component recited at a high-level of generality and are merely invoked as a tool to perform the abstract idea. Similar to claim 74, the recitation does not provide a practical application of the abstract idea, or significantly more than the abstract idea.  For the reasons described above with respect to claim 74, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
 	As per dependent claim 78, the recitation of “a web portal” and “a mobile app” is other computer components recited at a high-level of generality and are merely invoked as a tool to perform the abstract idea. Similar to claim 74, the recitation does not provide a practical application of the abstract idea, or significantly more than the abstract idea.  For the reasons described above with respect to claim 74, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
	As per dependent claim 79, the recitations “beacon connectivity” and “an Internet of Things device” is another computer component recited at a high-level of generality and are merely invoked as a tool to perform the abstract idea. Similar to claim 74, the recitation does not provide a practical application of the abstract idea, or significantly more than the abstract idea.
 	As per dependent claim 81, the recitations “enable visibility and easy accessibility of bookings…” are further directed to a method of organizing human activity as described in claim 74. Therefore, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea. The recitation of “Customer Relationship Management (CRM) unit” is another computer component recited at a high-level of generality and are merely invoked as a tool to perform the abstract idea. Similar to claim 63, the recitation does not provide a practical application of the abstract idea, or significantly more than the abstract idea.
As per dependent claim 82, the recitations “receive a request for a change in one or more event venues, rooms and service”; “generate alternative recommendations of the one or more event venues, rooms and services based upon the request for change,” “receive a selection of the one or more event venues, rooms and services from the alternative recommendations”; “generate the change in booking of one or more event venues, rooms and services; receive payment amount”; “adjust the payment amount according to the change in booking”; “generate a new order and a new contract for the change in booking”; “deliver the new order and contract electronically to the customer and to the providers”; and “approve the new order and the new contract by receiving an electronic signature…” is further directed to a method of organizing human activity as described in claim 74. Therefore, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 63, 64, 65, and 71 are rejected under 35 U.S.C. 103 as being unpatentable over Hoang-To (US PG Pub.  2015/0227856) in view of Sen (US PG Pub. 2014/0025421 A1) in view of Sedky (US PG Pub. 2016/0078502) in view of Soni et al.  (US PG Pub. 2017/0228804 A1) in view of “Emtec Digital Think Tank, Four Digital Transformation Trends leveraged by the Hospitality Industry”, April 23, 2019, emtec.digital, 5 pages (hereinafter referred to as “Emtec”) in view of Herz et al. (US PG Pub. 2009/0254971 A1) and Zadeh et al. (US PG Pub. 2018/0204111 A1).
As per claim 63, Hoang-To discloses a method executed by a system for planning and management of an event, the method comprising: 

receiving first details of a customer through a user device (Hoang-To: [0037] At times, the user may enter information (e.g., contact information); 

receiving an enquiry for at least one of a type of the event, a location, a number of guests, a duration of the event, a distance from the location, one or more venues, rooms, services, through the user device for the event (Hoang-To: [0006] the server computer receiving event criteria from the client user, the event criteria including at least one of venue name, guest count, budget, style, service and location); 

generating a recommendation of the one or more venues, rooms, and services based on the enquiry (Hoang-To: [0008] The server computer includes an alternative venue suggestion module that analyzes the event criteria and identifies alternative venues that match alternative criteria similar to or associated with the event criteria, where the list of venues output by the server computer includes the alternative);  

receiving, via the user device, a selection of the one or more venues, rooms, and services (Hoang-To: [0031] When a user selects a venue from the list, a new page including venue details may be displayed to the user via the client as provided in FIG. 4. In some instances, the venue page may be provided by the server, while in other instances, the venue page may be provided by the venue itself via, for example, a hyperlink provided in the venue list. The venue page may provide details regarding the venue, such as basic event details, an image gallery, amenities and restrictions, discounts offered, venue capacity, rental fees, and dates available); and 

generating a booking of the selection of the one or more venues, rooms, and services for executing the event (Hoang-To: [0035]-[0036]  The preferred embodiments may also provide an appointment request page by which the user may indicate to the venue a desire to make an appointment for a discussion and/or visit regarding the event and/or venue. A user may book an appointment directly with the venue via the appointment request page, such as the appointment request page of FIG. 7); and 

Hoang-To does not explicitly disclose, however, Sen discloses:
receiving second details of a vendor, from a database of vendors of the system vendors (Sen: [0019] there is disclosed a System and Database for matching event vendors with event planners in real-time …receive and store in the database profiles of a plurality of vendors, including a location of each vendor, one or more categories of services offered by each vendor, and charges for the services of each vendor…in response to the profile of the planner, access the database and match the planner with at least one vendor having a profile that meets at least one criteria of the planner, output to the planner a list of the at least one matching vendor, including vendors that are available at the time of the event).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the event planning system of Hoang-To to include the real-time availability of vendors (services) from a database as taught by Sen in order to provide the user with up-to-date vendor and service options. 

Hoang-To does not explicitly disclose, however, Sedky discloses:
displaying, on the user device, a real-time inventory of the recommendation of the one or more venues, rooms, and services, wherein the recommendation is based on an availability of the one or more venues, rooms, and services (Sedky: [0030] In some embodiments, a direct customer with login credentials can shop for venues based on real-time availability and compare availability and the prices of guest rooms, meeting space, F&B bundles, A/V bundles, and amenities, preferably, for up to 5 or more properties across different cities).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the event planning system of Hoang-To in view of Sen’s real-time inventory of vendors to include the real-time availability of venues as taught by Sedky in order to provide the user with up-to-date venue options. 

Hoang-To in view of Sen and Sedky does not explicitly disclose, however, Soni et al. discloses:
connecting at least a beacon to a handheld device, enabling communication with the handheld device, during the event (Soni et al.: [0111],[0044], For instance, in many implementations, a visitor's smartphone, tablet, or wearable device (e.g., a smartwatch, fitness tracker, or some other mobile device carried by the visitor) may be a central hub that is configured to communicate with IoT sensors and other devices. In this example, the visitor's mobile device or IoT devices at the venue can be configured to send information on to a server for analysis and use in tailoring marketing content for the visitor. According to these embodiments, an app on the visitor's mobile device would have a visitor ID for the visitor that would be constant across all communications with IoT devices and beacons that collect GPS coordinates and other activity data for the visitor). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the event planning system of Hoang-To in view of Sedky  to include the beacons at a venue as taught by Soni et al. in order to track users provide the users with the information regarding the event (Soni et al.: Abstract). 

Hoang-To in view of Sen, Sedky and Soni et al. does not explicitly disclose, however, Emtec discloses:
wherein the method is configured to automate the booking through Robotic Process Automation (Emtec: pages 3-4; RPA (Robotic Process Automation) automates repetitive processes to better manage travel client data, answer commonly asked questions, automatically email pertinent information, and provide a smooth, error-free booking process available 24×7 to night-owl clients’ delight!); Robotic Process Automation) automates repetitive processes to better manage travel client data, answer commonly asked questions, automatically email pertinent information, and provide a smooth, error-free booking process available 24×7 to night-owl clients’ delight!).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the event planning system of Hoang-To in view of Sedky and Soni et al. to include the RPA as taught by Emtec to provide automated booking 24X7 through bots.

Hoang-To in view of Sedky in view of Soni et al. and Emtec do not further disclose, however, Herz et al. discloses:
wherein the recommendation is generated using a machine learning technique (Herz et al. [0614] (3) Forming Vectors into Groups [0615] The process of classification is essential to collaborative filtering, as it allows different vectors to be formed into groups based on some measure of similarity. If we are able to create groups of customer vectors, for example, we can then give individual customers recommendations based on the patterns of their group-mates, who presumably have similar tastes. [0616] K-means Clustering and Nearest Neighbor algorithms are extremely useful for grouping purposes: previous iReactor patents give a full and detailed description of our customized versions. This section gives a brief overview of these methods, also see [0689],[1211]);  and 

	wherein the recommendation is derived from a customer behavior and a search pattern of the customer (Herz et al.: [0689] Some key applications of SDI are: [0690] Assessing the Value of Data. Plug together sets of data, and measure predictive accuracy. [0691] Matching Data Across Vendors. Find patterns in common pseudonyms, denoting common areas of interest; use catalogues of order codes and item description to find similarities across data sets. [0692] Targeted Recommendations; e.g. match customers to their nearest neighbors in a data set and generate recommendations for users, collaborative-filtering style application). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the event planning system of Hoang-To in view of Sedky’s real-time inventory/Event vendor matching system in view of Soni’s beacons for communication in view of Emtec’s RPA to include Herz et al.’s machine-learning based recommendations in or der to  provide targeted recommendations based on interactions and web-surfing behavior of users.

Hoang-To in view of Sen in view of Soni et al. in view of Emtec and Herz et al. does not explicitly disclose, however, Zadeh et al. discloses:
wherein the machine learning technique is configured to continually learn and adjust a classifier as new data becomes available (Zadeh et al.:  [2098] In one embodiment, we can combine our method with Adaptive Boosting, as a machine learning algorithm, designed by Yoav Freund and Robert Schapire, to improve the performance (AdaBoost algorithm). The subsequent classifiers are adjusted in favor of those instances misclassified by previous classifiers. In one embodiment, it is sensitive to noisy data and outliers. In one embodiment, it is less susceptible to the “overfitting” problem (which is a well-known problem in machine learning). The system generates and calls a new weak classifier in each cycle, with updated weights, based on the importance of examples in the data set. Then, repeatedly, the weights of incorrectly classified examples are increased, and those of correctly classified examples are decreased, to zoom in to the missed examples).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the event planning system of Hoang-To in view of Sen’s real-time inventory/Event vendor matching system in view of Soni’s beacons for communication in view of Emtec’s RPA  in view of Herz et al.’s machine-learning based recommendations to include learning and adjusting classifiers as taught by Zadeh et al. in order to in order to provide based on updated data.

As per claim 64, Hoang-To in view of Sen in view of Sedky in view of Soni  in view of Emtec in view of Herz et al. and Zadeh et al. discloses the method of claim 63.
Hoang-To does not further disclose, however, Sedky discloses: 
wherein the method further comprises verification of identity before granting access to the system (Sedky: [0030] In some embodiments, a direct customer with login credentials can shop for venues based on real-time availability and compare availability and the prices of guest rooms, meeting space, F&B bundles, A/V bundles, and amenities, preferably, for up to 5 or more properties across different cities). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the event planning system of Hoang-To in view of Sen’s real-time inventory in view of  Soni’s beacons for communication in view of Emtec’s RPA  in view of Herz et al.’s machine-learning based recommendations and Zadeh et al.’s adjusted classifiers to include login credentials as taught by Sedky in order to provide the user with the ability to shop for up-to-date venue options).

As per claim 65, Hoang-To in view of Sen in view of Sedky in view of Soni  in view of Emtec in view of Herz et al. and Zadeh et al. discloses the method of claim 64. Hoang-To in view of Sen in view of Sedky in view of Soni  in view of Emtec and Zadeh et al. does not further disclose, however, Herz et al. discloses:
wherein generating the recommendation of the one or more venues, rooms, and services further comprises: 
 	collecting information from the search pattern and an interaction from the customer and a past customer through a collaborative filter mode (Herz et al. [0689] Some key applications of SDI are: [0690] Assessing the Value of Data. Plug together sets of data, and measure predictive
accuracy. [0691] Matching Data Across Vendors. Find patterns in common pseudonyms,
denoting common areas of interest; use catalogues of order codes and item description to
find similarities across data sets. [0692] Targeted Recommendations; e.g. match customers
to their nearest neighbors in a data set and generate recommendations for users,
collaborative-filtering style application). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the event planning system of Hoang-To in view of Sen’s real-time inventory/Event vendor matching system in view of Soni’s beacons for communication in view of Emtec’s RPA  in view of Zedeh et al.’s adjusted classifiers to include Herz et al.’s search patterns in order to provide targeted recommendations based on interactions and web-surfing behavior of users.

As per claim 71, Hoang-To in view of Sen in view of Sedky in view of Soni  in view of Emtec in view of Herz et al. and Zadeh et al. discloses the method of claim 63. 
Hoang-To does not further disclose, however, Soni discloses:
wherein the communication comprises relay messages and push notifications (Soni : [0105] These data packets can then be picked up by smart devices nearby, such as a client device 108. The beacons can be used for a number of applications, such as a retailer's or a store's mobile app, to trigger events such as prompts, push notifications, and app actions). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the event planning system of Hoang-To in view of Sen’s real-time inventory/Event vendor matching system in view of Sedky’s inventory system in view of Emtec’s RPA  in view of Zedeh et al.’s adjusted classifiers in view of Herz et al.’s machine learning to include push notifications as taught by Soni’s in order to track users provide the users with the information regarding the event (Soni et al.: Abstract). 

Claim 66 is rejected under 35 U.S.C. 103 as being unpatentable over Hoang-To (US PG Pub.  2015/0227856) in view of Sedky (US PG Pub. 2016/0078502) in view of Soni et al.  (US PG Pub. 2017/0228804 A1) in view of “Emtec Digital Think Tank, Four Digital Transformation Trends leveraged by the Hospitality Industry”, April 23, 2019, emtec.digital, 5 pages (hereinafter referred to as “Emtec”) in view of Herz et al. (US PG Pub. 2009/0254971 A1) and Zadeh et al. (US PG Pub. 2018/0204111 A1) as applied to claim 65 above, and further in view of Kernick et al. (US Patent No. 9,678,627 B2).
As per claim 66, Hoang-To in view of Sen in view of Sedky in view of Soni  in view of Emtec in view of Herz et al. and Zadeh et al. discloses the method of claim 66. 
 	Hoang-To in view of Sen in view of Sedky in view of Soni  in view of Emtec in view of Herz et al. and Zadeh et al. does not further disclose, however, Kernick et al. discloses:
 	wherein generating the recommendation of the one or more venues, rooms, and services further comprises: 
 	keeping a track of a budget of cost of the customer for the selection of the one or more venues, rooms, and services. (Kernick et al.: col. 8, lines 35-49, FIGS. 5, 7, and 8). In the example shown, the total estimated budget for the event of $2000 is shown as well as the expected number of attendees. As selections of attendees are made, the event budget data (in the form of the total estimated budget) is updated to reflect any change in cost; for example when a greater or fewer number of attendees are selected). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the event planning system of Hoang-To in view of Sen’s and Sedky’s real-time inventory/Event vendor matching system in view of Soni’s beacons for communication in view of Emtec’s RPA  in view of Herz et al.’s machine-learning based recommendations and Zadeh et al.’s learning and adjusting of classifiers to include the tracking of budgets as taught by Kernick et al. to ensure the user stays within budget as each vendor/item is added.

Claim 67 is rejected under 35 U.S.C. 103 as being unpatentable over Hoang-To (US PG Pub.  2015/0227856) in view of Sedky (US PG Pub. 2016/0078502) in view of Soni et al.  (US PG Pub. 2017/0228804 A1) in view of “Emtec Digital Think Tank, Four Digital Transformation Trends leveraged by the Hospitality Industry”, April 23, 2019, emtec.digital, 5 pages (hereinafter referred to as “Emtec”) in view of Herz et al. (US PG Pub. 2009/0254971 A1) and Zadeh et al. (US PG Pub. 2018/0204111 A1) as applied to claim 63 above and further in view of Fishberg et al. (US PG  Pub. 2016/0225108 A1). 
As per claim 67, Hoang-To in view of Sen in view of Sedky in view of Soni  in view of Emtec in view of Herz et al. and Zadeh et al. discloses the method of claim 63.
Hoang-To does not further disclose, however, Sedky discloses:
wherein displaying the real-time inventory of the one or more venues, rooms, and services comprises: 
 	displaying, on the user device, a first inventory of the one or more venues (Sedky: [0030] In some embodiments, a direct customer with login credentials can shop for venues based on real-time availability and compare availability and the prices of guest rooms, meeting space,
F&B bundles, A/V bundles, and amenities, preferably, for up to 5 or more properties across
different cities), and 
 	an inventory of the rooms (Sedky: [0030] In some embodiments, a direct customer with login credentials can shop for venues based on real-time availability and compare availability and the prices of guest rooms, meeting space, F&B bundles, A/V bundles, and amenities, preferably, for up to 5 or more properties across different cities).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the event planning system of Hoang-To in view of Emtec’s RPA  in view of Zedeh et al.’s adjusted classifiers in view of Herz et al.’s machine learning to include displaying various inventories as taught by Sedky in order to in order to provide the user with up-to-date vendor and service options.

 	Hoang-To in view of Sedky in view of Soni  in view of Emtec in view of Herz et al. and Zadeh et al. does not further disclose, however, Fishberg discloses:
 	a second inventory of one or more menus of food and beverages (Fishberg: [0080] Item selection involves an interface allowing a customer user to select an intended item from search. A selected item is thereby identified to the system for the facilitation of availability for ticketing, booking, reserving and/or purchasing of features via the inventory control system for processing the transaction within the payment gateway... Such buttons or links may include “+ amenities” type functions for adding items such as Food & Beverage, Seating Selection or Table, Meeting Space, Room Service, Equipment Rentals, Facilities or Events, etc), and 

 	a third inventory of one or more customizable seating arrangements (Fishberg [0080] “accommodation” type button such as link 1036 illustrated in FIG. 12 and links 1056 illustrated in FIGS. 13 and 14. Such buttons or links may include “+ amenities” type functions for adding items such as Food & Beverage, Seating Selection or Table, Meeting Space, Room Service, Equipment Rentals, Facilities or Events, etc.).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the event planning system of Hoang-To in view of Emtec’s RPA  in view of Zedeh et al.’s adjusted classifiers in view of Herz et al.’s machine learning and Sedky’s real-time inventories of food and beverages and seating arrangements as taught by Fishberg  in order to provide the user with available, up-to-date vendor and service options. 

 	Hoang-To in view of Sedky in view of Soni  in view of Emtec in view of Herz et al. and Zadeh et al. and Fishberg et al. does not further disclose, however, Sen discloses:
 	a fourth inventory of the services from the vendor (Sen: [0019] there is disclosed a System and Database for matching event vendors with event planners in real-time ... receive and store in the database profiles of a plurality of vendors, including a location of each vendor, one or more categories of services offered by each vendor). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the event planning system of Hoang-To in view of Emtec’s RPA  in view of Zedeh et al.’s adjusted classifiers in view of Herz et al.’s machine learning in view of Sen’s and Sedky’s real-time inventories in view of Fishberg’s inventories of food and beverages and seating arrangements to include real-time inventory of vendor services as taught by Sen in order to provide the user with available, up-to-date vendor service options. 

Claim 68 is rejected under 35 U.S.C. 103 as being unpatentable over Hoang-To (US PG Pub.  2015/0227856) in view of Sedky (US PG Pub. 2016/0078502) in view of Soni et al.  (US PG Pub. 2017/0228804 A1) in view of “Emtec Digital Think Tank, Four Digital Transformation Trends leveraged by the Hospitality Industry”, April 23, 2019, emtec.digital, 5 pages (hereinafter referred to as “Emtec”) in view of Herz et al. (US PG Pub. 2009/0254971 A1) and Zadeh et al. (US PG Pub. 2018/0204111 A1) as applied to claim 63 above and further in view of Islam and (US PG Pub. 2008/0133286 A1) and Kumar (US Patent No. 10,600,105). 
As per claim 68, Hoang-To in view of Sen in view of Sedky in view of Soni  in view of Emtec in view of Herz et al. and Zadeh et al. discloses the method of claim 63. Hoang-To in view of Sen in view of Sedky in view of Soni  in view of Emtec in view of Herz et al. and Zadeh et al. does not explicitly disclose, however, Islam discloses:

wherein the booking comprises:  
generating a payment amount against the booking by the system (Islam: [0042] Organizer confirms one of these and makes deposit to confirm booking); 

receiving, by the system, a detail of an online payment amount (Islam: [0097] Once the  final quote is received from the service provider, the customer is informed by email and/or text message and the customer can review the quote, make a final comparison and decision, and choose to accept the quote and proceed with payments or deny the quote and cancel the Booking Request); 

generating, by the system, an order, and a contract for the booking (Islam: [0098] If the customer elects to accept the quote, he or she is sent to the payments and contracts screen where the customer can choose to pay by credit card or check payment. The amount to be paid at this time depends on the payment policies set by the vendor and can vary, by way of example and not limitation, from 10% to 100% depending on the date when the booking is made and the date of the event.); 
 
delivering, by the system, the order and the contract to the customer and to the vendor electronically (Islam: Figs. 31, 35, and 36). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the event planning system of Hoang-To in view of Sen and Sedky to include the electronic contracts as taught by Islam in order to provide the users with the convenience of not having to travel to each vendor for an agreed upon contract. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the event planning system of Hoang-To in view of Sedky’s real-time inventory/Event vendor matching system in view of Soni’s beacons for communication in view of Emtec’s RPA  in view of Herz et al.’s machine-learning based recommendations and Zadeh et al.’s adjusted classifiers to include receiving contracts and payments as taught by Islam in order to provide the users with the convenience of not having to travel to each vendor for an agreed upon contract. 
Hoang-To in view of Sedky in view of Soni  in view of Emtec in view of Herz et al. in view of Zadeh et al. and Islam do not explicitly disclose, however, Kumar discloses:
approving, by the system, the order, and the contract by receiving an electronic signature on the order and the contract of the event (Kumar: col. 21, lines 36-49, the service provider matching system 102 can require execution of the contracts or terms prior to booking or confirming booking of the service, and in some cases, prior to charging any payment (in some embodiments, a hold on a credit card may still be processed to ensure a customer's capable of payment). For example, the contract or terms can be amended or executed electronically, also on paper and scanned, faxed, or mailed in, or through a third party service (for example, using an eSign service or software). In steps 13 and 14, the customer and service provider can accept and/or sign the contract in the manner or form required by the parties or the service provider matching system 102. In some embodiments, use of the platform can automatically be presumed based on the terms of use or agreement of general contract terms). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the event planning system of Hoang-To in view of Sen in view of Sedky’s real-time inventory/Event vendor matching system in view of Soni’s beacons for communication in view of Emtec’s RPA  in view of Herz et al.’s machine-learning based recommendations and Zadeh et al.’s adjusted classifiers and Islam’s system for contracts and payments to include electronic signatures as taught by Kumar as taught by Islam in order to provide the users with the convenience of not having to travel to each vendor for an agreed upon contract. 

Claim 69 is rejected under 35 U.S.C. 103 as being unpatentable over Hoang-To (US PG Pub. 2015/0227856) in view of Sen (US PG Pub. 2014/0025421 A1) in view of Sedky (US PG Pub. 2016/0078502) in view of Soni et al.  (US PG Pub. 2017/0228804 A1) in view of “Emtec Digital Think Tank, Four Digital Transformation Trends leveraged by the Hospitality Industry”, April 23, 2019, emtec.digital, 5 pages (hereinafter referred to as “Emtec”) in view of Herz et al. (US PG Pub. 2009/0254971 A1) and Zadeh et al. (US PG Pub. 2018/0204111 A1) as applied to claim 63 above and further in view of Fishberg et al. (US PG  Pub. 2016/0225108 A1). 

As per claim 69, Hoang-To in view of Sen in view of Sedky in view of Soni  in view of Emtec in view of Herz et al. in view of Zadeh et al. discloses the method of claim 63.
Hoang-To further discloses wherein the method comprising: 
integrating of generating the recommendation of the one or more venues, rooms, and services (Hoang-To: [0008] The server computer includes an alternative venue suggestion module that analyzes the event criteria and identifies alternative venues that match alternative criteria similar to or associated with the event criteria, where the list of venues output by the server computer includes the alternative).
Hoang-To does not further disclose, however, Sedky discloses:
displaying the real-time inventory of the recommendation of the one or more venues, rooms and services (Sedky: [0030] In some embodiments, a direct customer with login credentials can shop for venues based on real-time availability and compare availability and the prices of guest rooms, meeting space, F&B bundles, A/V bundles, and amenities, preferably, for up to 5 or more properties across different cities).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the event planning system of Hoang-To in view of Sen in view of Soni’s beacons for communication in view of Emtec’s RPA  in view of Herz et al.’s machine-learning based recommendations and Zadeh et al.’s adjusted classifiers to include Sedky’s real-time availability of inventory in order to provide the user with up-to-date venue options. 
Hoang-To in view of Sen in view of Sedky in view of Soni  in view of Emtec in view of Herz et al. and Zadeh et al. do not explicitly disclose, however, Fishberg discloses:
the booking of the one or more venues, rooms, and services is through a directly integrated Property Management System associated with the system (Fishberg: [0010], The external provider may be a GDS provider, a CRS provider, CRM system, inventory system, sales/revenue management system, loyalty system, property/operations system, or an accommodation provider's PMS. The processor instructions may further include instructions to cause the processor to receive, from the client device, an indication of an acceptance of the offer to book and payment information; transmit the payment information to a payment processor, update an inventory record in the database to record the booking of the feature and/or accommodation, and transmit a confirmation of the booking to the client device). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the event planning system of Hoang-To in view of Sen’s real-time availability in view of Soni’s beacons for communication in view of Emtec’s RPA  in view of Herz et al.’s machine-learning based recommendations and Zadeh et al.’s adjusted classifiers and Sedky’s real-time availability of inventory to include booking by a PMS as taught by Fishberg in order to provide the user with available, up to-date vendor and service options.

Claim 70 is rejected under 35 U.S.C. 103 as being unpatentable over Hoang-To (US PG Pub.  2015/0227856) in view of Sen (US PG Pub. 2014/0025421 A1) in view of Sedky (US PG Pub. 2016/0078502) in view of Soni et al.  (US PG Pub. 2017/0228804 A1) in view of “Emtec Digital Think Tank, Four Digital Transformation Trends leveraged by the Hospitality Industry”, April 23, 2019, emtec.digital, 5 pages (hereinafter referred to as “Emtec”) in view of Herz et al. (US PG Pub. 2009/0254971 A1) and Zadeh et al. (US PG Pub. 2018/0204111 A1) as applied to claim 63 above and further in view of Petroulas (US PG Pub. 2020/0334586 A1).
As per claim 70, Hoang-To in view of Sen in view of Sedky in view of Soni  in view of Emtec in view of Herz et al. in view of Zadeh et al. discloses the method of claim 63.
Hoang-To in view of Sedky in view of Soni  in view of Emtec in view of Herz et al. in view of Zadeh et al. does not further disclose, however, Petroulas discloses:
wherein the method further comprises: 
 	enabling visibility and easy accessibility of account of the customer through an inbuilt Customer Relationship Management unit of the system to the vendor for reviewing the booking of the one or more venues, rooms, and services (Petroulas: [0371] In one embodiment, individual customer information is tracked by table position number so that the restaurant CRM contains data specific to the customer. The collection of customer specific data allows for the tailoring of a customer's future visits; and [0841]) As such, Eric is given priority and preference when the booking algorithm identifies the SVIP ranking in the reallocation process. The algorithm then searches the CRM system to determine Eric's preferred table as being table 46 and allocates the request accordingly) and 
wherein the inbuilt Customer Relationship Management unit enables analysis of the availability for the one or more venues, rooms, and services ([0249] In one embodiment, the optimisation and/or prioritisation module iteratively allocates bookings to a table or a group of tables utilising constraint information arranged to create a particular ambiance within the space... [0252] 3. The allocation of bookings based on a customer's CRM history or social media profile); [0371] In one embodiment, individual customer information is tracked by table position number so that the restaurant CRM contains data specific to the customer. The collection of customer specific data allows for the tailoring of a customer's future visits. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the event planning system of Hoang-To in view of Sen’s real-time inventory/database of vendor’s in view of Soni’s beacons for communication in view of Emtec’s RPA  in view of Herz et al.’s machine-learning based recommendations and Zadeh et al.’s adjusted classifiers and Sedky’s real-time availability of inventory to include the integrated CRM as taught by Petroulas in order to allocate and optimize bookings.  {Examiner notes that based on 067 of Applicant’s specification, easy has been interpreted as providing because specification describe an easy interface as an interface being provided}.

Claim 72 is rejected under 35 U.S.C. 103 as being unpatentable over Hoang-To (US PG Pub.  2015/0227856) in view of Sen (US PG Pub. 2014/0025421 A1) in view of Marinaro et al. (US PG Pub. 2015/0112738 A1)  in view of Soni et al. (US PG Pub. 2017/0228804 A1) in view of “Emtec Digital Think Tank, Four Digital Transformation Trends leveraged by the Hospitality Industry”, April 23, 2019, emtec.digital, 5 pages (hereinafter referred to as “Emtec”) in view of Herz et al. (US PG Pub. 2009/0254971 A1) and Zadeh et al. (US PG Pub. 2018/0204111 A1).
As per claim 72, Hoang-To discloses a method executed by a system for planning and management of an event, the method comprising: 
 	
receiving first details of a customer through a user device (Hoang-To: [0037] At times, the user may enter information (e.g., contact information); 
 	
 	receiving, through the user device, a request for change in at least one of a type of the event, a location, a number of guests, a duration of the event, a distance from the location, one or more venues, rooms, and services of the event (Hoang-To [0034] The user can change the selections on the page via a dropdown list, and the cost estimate on the right hand side would be recalculated dynamically by the server and a new cost estimate will appear. The user can change items such as services required, event day, season, event time, menu type, and beverage packages, which is displayed in FIG. 6a); 
 	
generating an alternative recommendation of the one or more venues, rooms, and services based upon the request for a change in the event (Hoang-To: [0008] The server computer includes an alternative venue suggestion module that analyzes the event criteria and identifies alternative venues that match alternative criteria similar to or associated with the event criteria, where the list of venues output by the server computer includes the alternative);
receiving, through the user device, a selection of the one or more venues, rooms, and services from the alternative recommendation (Hoang-To: [0031] When a user selects a venue from the list, a new page including venue details may be displayed to the user via the client as provided in FIG. 4. In some instances, the venue page may be provided by the server, while in other instances, the venue page may be provided by the venue itself via, for example, a hyperlink provided in the venue list. The venue page may provide details regarding the venue, such as basic event details, an image gallery, amenities and restrictions, discounts offered, venue capacity, rental fees, and dates available). 

Hoang-To does not explicitly disclose, however, Sen discloses:
receiving second details of a vendor, from a database of vendors of the system vendors (Sen: [0019] there is disclosed a System and Database for matching event vendors with event planners in real-time …receive and store in the database profiles of a plurality of vendors, including a location of each vendor, one or more categories of services offered by each vendor, and charges for the services of each vendor…in response to the profile of the planner, access the database and match the planner with at least one vendor having a profile that meets at least one criteria of the planner, output to the planner a list of the at least one matching vendor, including vendors that are available at the time of the event).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the event planning system of Hoang-To to include the real-time availability of vendors (services) from a database as taught by Sen in order to provide the user with up-to-date vendor and service options. 

Hoang-To in view of Sen does not explicitly disclose, however, Marinaro et al. discloses:

displaying, on the user device, a real-time inventory, of the alternative recommendation of the one or more venues, rooms, and services, wherein the alternative recommendation is based on availability (Marinaro et al. [0025] Additionally, the system may handle changes that may be associated with the event. For example, the date and/or time of the event may be changed by the event organizer in the original calendar service. The system may receive an email as an attendee that the event has changed. The system can interpret this email and determine whether to take action to either re-confirm the venue or suggest an alternative venue. In this case, the system may check whether the selected venue is still available for the changed date and/or time. If the selected venue meets the changed requirements, a confirmation of the venue reservation may be sent to the event organizer and, possibly, the invitees. Otherwise, the system may repeat the venue search for the changed requirements and present the event organizer with new reservation options that meet the changed requirements. The system may also alert the owner or manager of the venue to the changes in the schedule to ensure that the venue is prepared for the attendee.); and 

generating the change in booking of the one or more venues, rooms, and services generating a change in booking of one or more event venues, rooms and services (Marinaro et al. [0025] Additionally, the system may handle changes that may be associated with the event. For example, the date and/or time of the event may be changed by the event organizer in the original calendar service. The system may receive an email as an attendee that the event has changed. The system can interpret this email and determine whether to take action to either re-confirm the venue or suggest an alternative venue. In this case, the system may check whether the selected venue is still available for the changed date and/or time. If the selected venue meets the changed requirements, a confirmation of the venue reservation may be sent to the event organizer and, possibly, the invitees. Otherwise, the system may repeat the venue search for the changed requirements and present the event organizer with new reservation options that meet the changed requirements. The system may also alert the owner or manager of the venue to the changes in the schedule to ensure that the venue is prepared for the attendee.) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the event planning system of Hoang-To in view of Sen’s event vendor matching system to include changes to venues bookings as taught by Marinaro et al. in order to in order to make sure the venue can accommodate the user’s changes. 

Hoang-To in view of Sen and Marinaro et al. does not explicitly disclose, however, Soni et al. discloses:
connecting at least a beacon to a handheld device, enabling communication with the handheld device, during the event (Soni et al.: [0111],[0044], For instance, in many implementations, a visitor's smartphone, tablet, or wearable device (e.g., a smartwatch, fitness tracker, or some other mobile device carried by the visitor) may be a central hub that is configured to communicate with IoT sensors and other devices. In this example, the visitor's mobile device or IoT devices at the venue can be configured to send information on to a server for analysis and use in tailoring marketing content for the visitor. According to these embodiments, an app on the visitor's mobile device would have a visitor ID for the visitor that would be constant across all communications with IoT devices and beacons that collect GPS coordinates and other activity data for the visitor). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the event planning system of Hoang-To in view of Sedky  to include the beacons at a venue as taught by Soni et al. in order to track users provide the users with the information regarding the event (Soni et al.: Abstract). 

Hoang-To in view of Sen, Marinaro et al.,  and Soni et al. does not explicitly disclose, however, Emtec discloses:
wherein the method is configured to automate the booking through Robotic Process Automation (Emtec: pages 3-4; RPA (Robotic Process Automation) automates repetitive processes to better manage travel client data, answer commonly asked questions, automatically email pertinent information, and provide a smooth, error-free booking process available 24×7 to night-owl clients’ delight!); Robotic Process Automation) automates repetitive processes to better manage travel client data, answer commonly asked questions, automatically email pertinent information, and provide a smooth, error-free booking process available 24×7 to night-owl clients’ delight!).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the event planning system of Hoang-To in view of Sen, Marinaro et al. and Soni et al. to include the RPA as taught by Emtec to provide automated booking 24X7 through bots.
Hoang-To in view of Sen, Marinaro et al.  in view of Soni et al. and Emtec do not further disclose, however, Herz et al. discloses:
wherein the recommendation is generated using a machine learning technique (Herz et al. [0614] (3) Forming Vectors into Groups [0615] The process of classification is essential to collaborative filtering, as it allows different vectors to be formed into groups based on some measure of similarity. If we are able to create groups of customer vectors, for example, we can then give individual customers recommendations based on the patterns of their group-mates, who presumably have similar tastes. [0616] K-means Clustering and Nearest Neighbor algorithms are extremely useful for grouping purposes: previous iReactor patents give a full and detailed description of our customized versions. This section gives a brief overview of these methods, also see [0689],[1211]);  and 

	wherein the recommendation is derived from a customer behavior and a search pattern of the customer (Herz et al.: [0689] Some key applications of SDI are: [0690] Assessing the Value of Data. Plug together sets of data, and measure predictive accuracy. [0691] Matching Data Across Vendors. Find patterns in common pseudonyms, denoting common areas of interest; use catalogues of order codes and item description to find similarities across data sets. [0692] Targeted Recommendations; e.g. match customers to their nearest neighbors in a data set and generate recommendations for users, collaborative-filtering style application). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the event planning system of Hoang-To in view of Hoang-To in view of Sen, Marinaro et al., Soni et al. and Emtec  to include Herz et al.’s machine-learning based recommendations in order to  provide targeted recommendations based on interactions and web-surfing behavior of users.

Hoang-To in view of Sen in view of Marinaro et al., Soni et al. in view of Emtec and Herz et al. does not explicitly disclose, however, Zadeh et al. discloses:
wherein the machine learning technique is configured to continually learn and adjust a classifier as new data becomes available (Zadeh et al.:  [2098] In one embodiment, we can combine our method with Adaptive Boosting, as a machine learning algorithm, designed by Yoav Freund and Robert Schapire, to improve the performance (AdaBoost algorithm). The subsequent classifiers are adjusted in favor of those instances misclassified by previous classifiers. In one embodiment, it is sensitive to noisy data and outliers. In one embodiment, it is less susceptible to the “overfitting” problem (which is a well-known problem in machine learning). The system generates and calls a new weak classifier in each cycle, with updated weights, based on the importance of examples in the data set. Then, repeatedly, the weights of incorrectly classified examples are increased, and those of correctly classified examples are decreased, to zoom in to the missed examples).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the event planning system of Hoang-To in view of Sen’s real-time inventory/Event vendor matching system in view of Marinaro’s system for booking changes in view of Soni’s beacons for communication in view of Emtec’s RPA  in view of Herz et al.’s machine-learning based recommendations to include learning and adjusting classifiers as taught by Zadeh et al. in order to in order to provide based on updated data.

Claim 73 is rejected under 35 U.S.C. 103 as being unpatentable over Hoang-To (US PG Pub.  2015/0227856) in view of Sen (US PG Pub. 2014/0025421 A1) in view of Marinaro et al. (US PG Pub. 2015/0112738 A1)  in view of Soni et al. (US PG Pub. 2017/0228804 A1) in view of “Emtec Digital Think Tank, Four Digital Transformation Trends leveraged by the Hospitality Industry”, April 23, 2019, emtec.digital, 5 pages (hereinafter referred to as “Emtec”) in view of Herz et al. (US PG Pub. 2009/0254971 A1) and Zadeh et al. (US PG Pub. 2018/0204111 A1) as applied to claim 72 above and further in view of Islam (US PG Pub. 2008/0133286 A1) and Kumar (US Patent No. 10,600,105).
As per claim 73, Hoang-To in view of Sen in view of Marinaro  in view of Soni in view of Emtec in view of Herz et al. and Zadeh et al. discloses the method of claim 72.  Hoang-To in view of Sen in view of Marinaro  in view of Soni in view of Emtec in view of Herz et al. and Zadeh et al. do not further disclose, however, Islam discloses:
wherein the booking comprises:  
generating a payment amount against the booking by the system (Islam: [0042] Organizer confirms one of these and makes deposit to confirm booking); 

receiving, by the system, a detail of an online payment amount (Islam: [0097] Once the  final quote is received from the service provider, the customer is informed by email and/or text message and the customer can review the quote, make a final comparison and decision, and choose to accept the quote and proceed with payments or deny the quote and cancel the Booking Request); 

generating, by the system, an order, and a contract for the booking (Islam: [0098] If the customer elects to accept the quote, he or she is sent to the payments and contracts screen where the customer can choose to pay by credit card or check payment. The amount to be paid at this time depends on the payment policies set by the vendor and can vary, by way of example and not limitation, from 10% to 100% depending on the date when the booking is made and the date of the event.); 
 
delivering, by the system, the order and the contract to the customer and to the vendor electronically (Islam: Figs. 31, 35, and 36). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the event planning system of Hoang-To in view of Sen and Sedky to include the electronic contracts as taught by Islam in order to provide the users with the convenience of not having to travel to each vendor for an agreed upon contract. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the event planning system of Hoang-To in view of Sedky’s real-time inventory/Event vendor matching system in view of Soni’s beacons for communication in view of Emtec’s RPA  in view of Herz et al.’s machine-learning based recommendations and Zadeh et al.’s adjusted classifiers to include receiving contracts and payments as taught by Islam in order to provide the users with the convenience of not having to travel to each vendor for an agreed upon contract. 
Hoang-To in view of Sen in view of Marinaro  in view of Soni in view of Emtec in view of Herz et al. and Zadeh et al. and Islam do not explicitly disclose, however, Kumar discloses:
approving, by the system, the order, and the contract by receiving an electronic signature on the order and the contract of the event (Kumar: col. 21, lines 36-49, the service provider matching system 102 can require execution of the contracts or terms prior to booking or confirming booking of the service, and in some cases, prior to charging any payment (in some embodiments, a hold on a credit card may still be processed to ensure a customer's capable of payment). For example, the contract or terms can be amended or executed electronically, also on paper and scanned, faxed, or mailed in, or through a third party service (for example, using an eSign service or software). In steps 13 and 14, the customer and service provider can accept and/or sign the contract in the manner or form required by the parties or the service provider matching system 102. In some embodiments, use of the platform can automatically be presumed based on the terms of use or agreement of general contract terms). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the event planning system of Hoang-To in view of Sen in view of Marinaro  in view of Soni in view of Emtec in view of Herz et al. in view of Zadeh et al. and Islam to include electronic signatures as taught by Kumar as taught by Islam in order to provide the users with the convenience of not having to travel to each vendor for an agreed upon contract. 

Claims 74, 77, 78, and 81 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatia et al.  (WO 2016103136 A1) in view of Fishberg (US PG Pub. 2016/0025108) in further view of Herz et al. (US PG Pub. 2009/0254971 A1)  and “Emtec Digital Think Tank, Four Digital Transformation Trends leveraged by the Hospitality Industry”, April 23, 2019, emtec.digital, 5 pages (hereinafter referred to as “Emtec”). 
As per claims 74 and 77change, Bhatia et al. discloses a system, comprising: 
an integrated platform for planning and management of an event, comprising, a graphical user interface integrated with a booking engine via a first application programming interface layer (Bhatia: Abstract, page 7, lines 5-10, As shown in Figure 1, the event management platform/systemlOO comprises various modules such as an interface unit 102 connected to a data collection module 110, a storage module 112, a search and comparison module 108, a registration module 104, and a booking engine module 106. In an embodiment, the various modules of the event management platform may be implemented as applications with GUI, executing on the computer system), 

wherein a customer provides details of the event and gets a recommendation for venues, rooms, and services (page 12, lines 4-26);

wherein the system is configured to generate the recommendation automatically for the venues, rooms, and services based on a search for the event (page 12, lines 4-26); 

a booking system, wherein the booking system is integrated with the booking engine via and via a third application programming interface layer directly with a service information system of a service provider (page 14, line 17 thru page 15, line 14).

wherein the system is integrated with payment gateways for customer to pay for a booking (Bhatia: page 14, lines 4-16; In an embodiment, the event host accesses the booking engine module 106 to pay for event-related services offered by the different vendors. In an embodiment, the booking engine module 106 tracks and stores the current selection of the one or more search results made by the event hosts. In an embodiment, the current selections are accessible only after the event hosts makes the appropriate selections from the displayed results. In an embodiment, the event host can access the current selection at any time by interacting with the interface unit. In an embodiment, the booking engine 106 enables the event host to pay for the selected vendors/services via a variety of payment methods for example credit cards, debit cards, net-banking, bank transfers, PayPal, electronic payment methods, and through traditional payment methods for example cash or cheque. In an embodiment, the booking engine 106 is configured to maintain payment information, order information, order history, etc.); and 

wherein the system is configured to enable the customer to book the venues, rooms, and services on the integrated platform (Bhatia: page 14, line 17 thru page 15, line 14) 


Bhatia does not explicitly disclose, however, Fishberg  discloses: 
a second application programming interface layer directly with a Property Management System (Fishberg: [0010], The external provider may be a GDS provider, a CRS provider, CRM system, inventory system, sales/revenue management system, loyalty system, property/operations system, or an accommodation provider's PMS. The processor instructions may further include instructions to cause the processor to receive, from the client device, an indication of an acceptance of the offer to book and payment information; transmit the payment information to a payment processor, update an inventory record in the database to record the booking of the feature and/or accommodation, and transmit a confirmation of the booking to the client device); and   

a distributed relational database to store inventory of the venues, rooms, and services from the Property Management System and the service providers (Fishberg: [0010], The external provider may be a GDS provider, a CRS provider, CRM system, inventory system, sales/revenue management system, loyalty system, property/operations system, or an accommodation provider's PMS. The processor instructions may further include instructions to cause the processor to receive, from the client device, an indication of an acceptance of the offer to book and payment information; transmit the payment information to a payment processor, update an inventory record in the database to record the booking of the feature and/or accommodation, and transmit a confirmation of the booking to the client device).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the event planning system of Bhatia et al. to include booking by a PMS as taught by Fishberg in order to provide the user with available, up-to-date vendor and service options. 

Bhatia in view of Fishberg does not explicitly disclose, however, Herz et al. discloses:	
wherein the recommendation is derived from a customer behavior and a search pattern of the customer using a machine learning technique (Herz et al.: [0689] Some key applications of SDI are: [0690] Assessing the Value of Data. Plug together sets of data, and measure predictive accuracy. [0691] Matching Data Across Vendors. Find patterns in common pseudonyms, denoting common areas of interest; use catalogues of order codes and item description to find similarities across data sets. [0692] Targeted Recommendations; e.g. match customers to their nearest neighbors in a data set and generate recommendations for users, collaborative-filtering style application). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the event planning system of Bhatia in view of Fishberg to include Herz et al.’s machine-learning based recommendations in or der to  provide targeted recommendations based on interactions and web-surfing behavior of users.

Bhatia in view of Fishberg and Herz et al. does not explicitly disclose, however, Emtec discloses:
wherein robotic process automation integrated with the system is configured to automate repetitive tasks and is further configured to automatically generate an order for the event and a contract and deliver the order for the event and the contract to the customer and providers of the venues, rooms, and services and approve the order for the event and contract upon receipt of an electronically signed order for the event and successful payment (RPA (Robotic Process Automation) automates repetitive processes to better manage travel client data, answer commonly asked questions, automatically email pertinent information, and provide a smooth, error-free booking process available 24×7 to night-owl clients’ delight!).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the event planning system of Bhatia, Fishberg, and Herz et al. to include the RPA as taught by Emtec to provide automated booking 24X7 through bots.

As per claim 78, Bhatia in view of Fishberg and Herz et al. does not explicitly disclose, however, Emtec discloses the system of claim 74.  Bhatia et al. further discloses:
 	wherein the system is device-independent and can be deployed on multiple platforms though a web portal and/or a mobile app (page 6, lines 1-14).

As per claim 81, Bhatia in view of Fishberg and Herz et al. and Emtec discloses the system of claim 74.  Bhatia et al. further discloses:

 wherein the system further comprises a dashboard for the providers of the venues, rooms, and services configured to enable visibility and easy accessibility of bookings made by the customer through a Customer Relationship Management CRM unit (page 2, lines 1-10).


Claims 75-76 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatia et al.  (WO 2016103136 A1) in view of Fishberg (US PG Pub. 2016/0025108) in further view of Herz et al. (US PG Pub. 2009/0254971 A1)  and “Emtec Digital Think Tank, Four Digital Transformation Trends leveraged by the Hospitality Industry”, April 23, 2019, emtec.digital, 5 pages (hereinafter referred to as “Emtec”) as applied to claim 74 above and further in view of   Sedky (US PG Pub. 2016/0078502).
As per claim 75, Bhatia, Fishberg, and Herz et al. and Emtec discloses the system of claim 74.  Bhatia does not further disclose, however, however, Sedky discloses: 
wherein the method further comprises verification of identity before granting access to the system (Sedky: [0030] In some embodiments, a direct customer with login credentials can shop for venues based on real-time availability and compare availability and the prices of guest rooms, meeting space, F&B bundles, A/V bundles, and amenities, preferably, for up to 5 or more properties across different cities). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the event planning system of Bhatia, Fishberg, and Herz et al. and Emtec to include login credentials as taught by Sedky in order to provide the user with the ability to shop for up-to-date venue options).

As per claim 76, Bhatia, Fishberg, and Herz et al. and Emtec discloses the system of claim 74.  Bhatia does not further disclose, however, Herz et al. discloses:
wherein the recommendation is based on collaborative filter mode which collects and analyses information from the search pattern and an interaction from the customer and a past customer (Herz et al. [0614] (3) Forming Vectors into Groups [0615] The process of classification is essential to collaborative filtering, as it allows different vectors to be formed into groups based on some measure of similarity. If we are able to create groups of customer vectors, for example, we can then give individual customers recommendations based on the patterns of their group-mates, who presumably have similar tastes. [0616] K-means Clustering and Nearest Neighbor algorithms are extremely useful for grouping purposes: previous iReactor patents give a full and detailed description of our customized versions. This section gives a brief overview of these methods, also see [0689],[1211]; and [0689] Some key applications of SDI are: [0690] Assessing the Value of Data. Plug together sets of data, and measure predictive accuracy. [0691] Matching Data Across Vendors. Find patterns in common pseudonyms, denoting common areas of interest; use catalogues of order codes and item description to find similarities across data sets. [0692] Targeted Recommendations; e.g. match customers to their nearest neighbors in a data set and generate recommendations for users, collaborative-filtering style application). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the event planning system of Bhatia, Fishberg, and Emtec  to include Herz et al.’s machine-learning based recommendations in or der to  provide targeted recommendations based on interactions and web-surfing behavior of users.


Claim 79 is rejected under 35 U.S.C. 103 as being unpatentable over Bhatia et al.  (WO 2016103136 A1) in view of Fishberg (US PG Pub. 2016/0025108) in further view of Herz et al. (US PG Pub. 2009/0254971 A1)  and “Emtec Digital Think Tank, Four Digital Transformation Trends leveraged by the Hospitality Industry”, April 23, 2019, emtec.digital, 5 pages (hereinafter referred to as “Emtec”) as applied to claim 78 above and further in view of Soni et al. (US PG Pub. 2017/0228804 A1).
As per claim 79, Bhatia in view of Fishberg and Herz et al. and Emtec discloses the system of claim 78. Bhatia in view of Fishberg and Herz et al. and Emtec does not explicitly disclose, however, Soni et al. discloses:
wherein the mobile app offers beacon connectivity, through an Internet of Things device that, once connected, sends push notifications of the event (Soni et al.: [0111],[0044], For instance, in many implementations, a visitor's smartphone, tablet, or wearable device (e.g., a smartwatch, fitness tracker, or some other mobile device carried by the visitor) may be a central hub that is configured to communicate with IoT sensors and other devices. In this example, the visitor's mobile device or IoT devices at the venue can be configured to send information on to a server for analysis and use in tailoring marketing content for the visitor. According to these embodiments, an app on the visitor's mobile device would have a visitor ID for the visitor that would be constant across all communications with IoT devices and beacons that collect GPS coordinates and other activity data for the visitor).

Claim 80 is rejected under 35 U.S.C. 103 as being unpatentable over Bhatia et al.  (WO 2016103136 A1) in view of Fishberg (US PG Pub. 2016/0025108) in further view of Herz et al. (US PG Pub. 2009/0254971 A1)  and “Emtec Digital Think Tank, Four Digital Transformation Trends leveraged by the Hospitality Industry”, April 23, 2019, emtec.digital, 5 pages (hereinafter referred to as “Emtec”) as applied to claim 74 above and further in view of   Sedky (US PG Pub. 2016/0078502) and Sen (US PG Pub. 2014/0025421 A1)

As per claim 80, Bhatia, Fishberg, Emtec and Herz et al. discloses the system of claim 74.  Bhatia, Fishberg, Emtec  and Herz et al. does not explicitly disclose, however, Sedky discloses :
wherein the system provides real-time visibility into inventory of the venues, rooms, and services.
	displaying an inventory of the venues (Sedky: [0030] In some embodiments, a direct customer with login credentials can shop for venues based on real-time availability and compare availability and the prices of guest rooms, meeting space, F&B bundles, A/V bundles, and amenities, preferably, for up to 5 or more properties across different cities), 
an inventory of rooms (Sedky: [0030] In some embodiments, a direct customer with login credentials can shop for venues based on real-time availability and compare availability and the prices of guest rooms, meeting space, F&B bundles, A/V bundles, and amenities, preferably, for up to 5 or more properties across different cities).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the event planning system of Bhatia, Fishberg, and Emtec  to include Herz et al. to include the real-time availability of vendors (services) from a database as taught by Sedky in order to provide the user with up-to-date vendor and service options.
 Bhatia, Fishberg, Emtec , Herz et al. and Sedky  does not further disclose, however, Sen discloses:
an inventory of service vendors (Sen: [0019] there is disclosed a System and Database for matching event vendors with event planners in real-time …receive and store in the database profiles of a plurality of vendors, including a location of each vendor, one or more categories of services offered by each vendor).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the event planning system of Bhatia, Fishberg, Emtec , Herz et al., and Sedky to include the real-time availability of vendors (services) from a database as taught by Sen in order to provide the user with up-to-date vendor and service options.

Claim 82  is rejected under 35 U.S.C. 103 as being unpatentable over Bhatia et al.  (WO 2016103136 A1) in view of Fishberg (US PG Pub. 2016/0025108) in further view of Herz et al. (US PG Pub. 2009/0254971 A1)  and “Emtec Digital Think Tank, Four Digital Transformation Trends leveraged by the Hospitality Industry”, April 23, 2019, emtec.digital, 5 pages (hereinafter referred to as “Emtec”) as applied to claim 74 above and further in view of Hoang-To (US PG Pub.  2015/0227856) in view of Sen (US PG Pub. 2014/0025421 A1) in further view of Sedky (US PG Pub. 2016/0078502) and Marinaro et al. (US PG Pub. 2015/0112738 A1) in view of Islam and Kumar.
As per claim 82, Bhatia, Fishberg, Emtec , and Herz et al. discloses the system of claim 74.  Bhatia does not further disclose, however, Hoang-To  discloses:

 wherein the system is further configured to: 

receive a request for a change in at least one of the venues, rooms, and services through a user device, of the event (Hoang-To: [0034] The user can change the selections on the page via a dropdown list, and the cost estimate on the right hand side would be recalculated dynamically by the server and a new cost estimate will appear. The user can change items such as services required, event day, season, event time, menu type, and beverage packages, which is displayed in FIG. 6a); 

generate an alternative recommendations from a real-time inventory of the venues, rooms and services based upon the request for change, of the event  (Hoang-To: [0008] The server computer includes an alternative venue suggestion module that analyzes the event criteria and identifies alternative venues that match alternative criteria similar to or associated with the event criteria, where the list of venues output by the server computer includes the alternative); 

receive a selection of the venues, rooms and services from the alternative recommendations via the user device ([0031] When a user selects a venue from the list, a new page including venue details may be displayed to the user via the client as provided in FIG. 4. In some instances, the venue page may be provided by the server, while in other instances, the venue page may be provided by the venue itself via, for example, a hyperlink provided in the venue list. The venue page may provide details regarding the venue, such as basic event details, an image gallery, amenities and restrictions, discounts offered, venue capacity, rental fees, and dates available).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the event planning system of Bhatia, Fishberg, Emtec , and Herz et al. to include the ability to change bookings as taught by Hoang-To in order to provide the user with user the convenience of changing bookings.

Bhatia does not explicitly disclose, however Sen discloses:
a real-time inventory of the recommendations of one or more services (Sen: [0019] there is disclosed a System and Database for matching event vendors with event planners in real-time …receive and store in the database profiles of a plurality of vendors, including a location of each vendor, one or more categories of services offered by each vendor: and [0051] may be further customized as the program is adapted to receive and store in the database the creation of sub-profiles within said main profile including rooms, services, or users/staff…, capacity (venues only) and location for each sub-profile).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the event planning system of Bhatia, Fishberg, Emtec , Herz et al. and Hoang-To 
to include the real-time availability of vendors (services) from a database as taught by Sen in order to provide the user with up-to-date vendor and service options.

Bhatia does not explicitly disclose, however Sedky discloses:
displaying a real-time inventory of the recommendations of one or more event venues (Sedky: [0030] In some embodiments, a direct customer with login credentials can shop for venues based on real-time availability and compare availability and the prices of guest rooms, meeting space, F&B bundles, A/V bundles, and amenities, preferably, for up to 5 or more properties across different cities).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the event planning system of Bhatia, Fishberg, Emtec , Herz et al., Hoang-To, and Sen to include the real-time availability of venues and rooms as taught by Sedky in order to provide the user with up-to-date venue options.
Bhatia does not explicitly disclose, however, Marinaro et al. discloses:
 generating a change in booking of one or more event venues, rooms and services (Marinaro et al. [0025] Additionally, the system may handle changes that may be associated with the event. For example, the date and/or time of the event may be changed by the event organizer in the original calendar service. The system may receive an email as an attendee that the event has changed. The system can interpret this email and determine whether to take action to either re-confirm the venue or suggest an alternative venue. In this case, the system may check whether the selected venue is still available for the changed date and/or time. If the selected venue meets the changed requirements, a confirmation of the venue reservation may be sent to the event organizer and, possibly, the invitees. Otherwise, the system may repeat the venue search for the changed requirements and present the event organizer with new reservation options that meet the changed requirements. The system may also alert the owner or manager of the venue to the changes in the schedule to ensure that the venue is prepared for the attendee.)  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the event planning system of Bhatia, Fishberg, Emtec , Herz et al., Hoang-To, Sen, and Sedky  to include changes mages to venues bookings as taught by Marinaro et al. in order to   in order to make sure the venue can accommodate the user’s changes.

Bhatia does not further disclose, however, Islam discloses:

 	Receive a payment amount (Islam: [0042] Organizer confirms one of these and makes deposit to confirm booking); 

generate a new order and a new contract for the change in the booking (Islam: [0098] If the customer elects to accept the quote, he or she is sent to the payments and contracts screen where the customer can choose to pay by credit card or check payment. The amount to be paid at this time depends on the payment policies set by the vendor and can vary, by way of example and not limitation, from 10% to 100% depending on the date when the booking is made and the date of the event.); and 
 
deliver the new order and the new contract electronically to the customer and to providers of the venues, rooms, and services (Islam: Figs. 31, 35, and 36).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the event planning system of Bhatia, Fishberg, Emtec , Herz et al., Hoang-To, Sen,  Sedky and Marinaro  to include the electronic contracts as taught by Islam in order to provide the users with the convenience of not having to travel to each vendor for an agreed upon contract. 
Bhatia does not further disclose, however, Kumar discloses: : 

adjusting the payment amount according to the change in the booking (Kumar: col. 21, lines 36-49, the service provider matching system 102 can require execution of the contracts or terms prior to booking or confirming booking of the service, and in some cases, prior to charging any payment (in some embodiments, a hold on a credit card may still be processed to ensure a customer's capable of payment). For example, the contract or terms can be amended or executed electronically, also on paper and scanned, faxed, or mailed in, or through a third party service.  {The Examiner interprets the “contract or terms can be amended or executed electronically” to mean the payment can be adjusted as well since the contract can be executed prior to receiving payment,,  

approving the event order and the contract by receiving an electronic signature on the event order and the contract (Kumar: col. 21, lines 36-49, the service provider matching system 102 can require execution of the contracts or terms prior to booking or confirming booking of the service, and in some cases, prior to charging any payment (in some embodiments, a hold on a credit card may still be processed to ensure a customer's capable of payment). For example, the contract or terms can be amended or executed electronically, also on paper and scanned, faxed, or mailed in, or through a third party service (for example, using an eSign service or software).  In steps 13 and 14, the customer and service provider can accept and/or sign the contract in the manner or form required by the parties or the service provider matching system 102. In some embodiments, use of the platform can automatically be presumed based on the terms of use or agreement of general contract terms).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the event planning system of Bhatia, Fishberg, Emtec , Herz et al., Hoang-To, Sen,  Sedky, Marinaro, and Islam to include the electronic signature as taught by Kumar in order to provide the users with the convenience of not having to travel to each vendor for a physical signature on agreed upon contract.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	1) Chango et al. (CA 2807765 A1) discloses a systems and methods for management of event attendance packages and event attendance inventory.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDA A. NELSON whose telephone number is (571)272-7076. The examiner can normally be reached Monday-Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Please address mail to be delivered by the United States Postal Service (USPS) as follows: 
Commissioner of Patents and Trademarks
Washington, D.C. 20231

Or faxed to: (571) 273-7076 [Informal/Draft Communications, labeled
"PROPOSED" or "DRAFT"]
 	Hand delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314

/F.A.N/Examiner, Art Unit 3628                                                                                                                                                                                                        

/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628